Case 1:19-cr-00018-ABJ Document 178 Filed 08/13/19 Page 1of1

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA AUG 13 2019
Clerk, U.S. District & B
UNITED STATES OF AMERICA Courts for the District of Cola
v. Criminal] No. 19-cr-18-ABJ

ROGER J. STONE, JR.,

Defendant.

 

ORDER

This matter having come before the Court pursuant to the motion of the United States for

in camera review of redacted witness statements, it is hereby ORDERED that the government’s
motion is GRANTED. On or before August 2 yZ0lAthe government shall submit to the Court
for in camera review the records of witness statements discussed in the motion showing the

proposed redactions, as well as the grand jury transcript of the witness.

bat shis)4 thus B2—

AMY BERMAN JACKSON
United States District Judge
